Citation Nr: 1506628	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to October 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision of the Waco, Texas RO.  In February 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; no additional evidence was received.  In April 2012, November 2013, and September 2014, the Board remanded the matter for additional development. 


FINDING OF FACT

The Veteran is not shown to have, or during the pendency of this claim to have had, a hearing loss disability in either ear, as shown by audiometry conducted in accordance with regulatory requirements.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2008, VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing, and how VA assigns disability ratings and effective dates of awards.  
The Veteran's available service treatment records (STRs) and pertinent post-service treatment records have been secured.  The record contains a February 2009 Formal Finding on the Unavailability of further allegedly existing STRs identified by the Veteran, noting that the AOJ had sent a request for such to the National Personnel Records Center and in response in January 2009 received an empty folder, and that December 2008 and in January 2009 in the AOJ had sent letters to the Veteran requesting records from her in and seeking alternate source records, receiving nothing in response.  In April 2009 the Veteran submitted over 100 pages of STRs which she stated she had received from the national archives.  In April 2012 the Board remanded the matter for an exhaustive search for the Veteran's complete STRs, and for any pre- April 2008 VA treatment records outstanding.  The record includes an April 2013 Formal Finding on the Unavailability of any treatment records for the Veteran from the Frankfurt and Fort Lee Army Hospitals (identified by the Veteran as facilities where she was treated in service).  The same memorandum also notes the unavailability of any treatment records from the El Paso VA Medical Center (where the Veteran testified she was seen and had hearing aids issued in the outpatient clinic about 3 years prior to the 2012 videoconference hearing before the Board).  

At the February 2012 hearing before the undersigned, the Veteran was advised that the record did not appear to show that the Veteran has a hearing loss disability; she was asked to indicate whether, and identify where, such a diagnosis of such disability was made.  She was advised that VA would secure outstanding pertinent STRs and VA treatment records.  A defect in the conduct of the hearing is not alleged.

The RO arranged for a VA audiological evaluation in May 2012, and addendum opinions were received in January 2014, June 2014, and December 2014.  As will be discussed in greater detail below, the Board finds the examination and opinion reports (cumulatively) to be adequate for rating purposes as they included a review of the Veteran's history and audiometry that included all necessary findings, and addressed all medical questions raised.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding and is available.  VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran claims that she is entitled to service connection for bilateral hearing loss because it was incurred during service; specifically, she asserts that her hearing acuity was damaged by her service as a supply clerk in the motor pool while stationed in Germany, which exposed her to noise trauma from constant generators and trucks without the benefit of hearing protection.  

The Veteran's available STRs (which do not include service enlistment and separation examination reports) are silent for complaints, findings, treatment, or diagnosis of hearing loss.  

On June 2009 VA treatment, the Veteran reported exposure to noise trauma in service without any hearing protection.  She denied any postservice occupational or recreational noise exposure, or any family history of hearing loss, and also denied a history of otitis media.  The diagnosis was bilateral SNHL of combined type.  Hearing aids were ordered.

On June 2010 VA treatment, the Veteran denied any recent hearing loss.

At the February 2012 videoconference hearing before the undersigned, the Veteran testified that she was a supply clerk in the motor pool while stationed in Germany, exposing her to constant noise from generators and trucks without the benefit of hearing protection.  She testified that the noise exposure occurred for seven to eight hours daily.  She testified that she complained of hearing problems before her separation from service, but was not afforded a hearing evaluation as part of her separation examination.  She testified that her postservice employment did not subject her to any exposure to noise, as she worked mainly in a hospital setting.  She testified that she had a bilateral hearing loss diagnosed at the El Paso VA Outpatient Clinic about three to four years earlier, and was issued hearing aids. 

On May 2012 VA audiological evaluation, the Veteran reported exposure to noise in service, including from working in the motor pool with exposure to noise from generators and trucks.  She denied any occupational or recreational noise exposure or any family history of hearing loss or ear surgery. 

Audiometry revealed that puretone thresholds, in decibels, were: 


HERTZ
500
1000
2000
3000
4000
Right 
5
5
10
5
15
Left
5
10
5
10
15

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

The diagnosis was normal hearing bilaterally.  The examiner opined that, as the Veteran's hearing was shown to currently be within normal limits bilaterally, any current "hearing loss" is not caused by or a result of her active duty service, including as due to her recognized exposure to noise trauma therein.  The examiner opined that there were currently no etiological factors contributing to the Veteran's reported hearing loss as there was no hearing loss [disability].

On October 2012 VA treatment, the diagnoses included bilateral SNHL of combined type.  The provider noted that a June 2009 evaluation found mild SNHL bilaterally (within normal puretone thresholds from 1500 to 3000 Hertz in the right ear and from 500 to 3000 Hertz in the left ear), and that the Veteran was fitted for hearing aids at that time.  The Veteran now complained of progressing hearing loss and increased difficulty communicating with her family.  Puretone audiometry found mild SNHL at 2000 Hertz and above 3000 Hertz in the right ear and at 250 Hertz and above 1500 Hertz in the left ear; word recognition scores were 88 percent bilaterally.  The audiologist opined that there had been some progression in hearing loss bilaterally, and that the Veteran should continue to have her hearing evaluated every two years to monitor the loss. 

On March 2013 VA treatment, the Veteran reported difficulty hearing on the telephone and in noisy environments.  The settings on her hearing aids were adjusted, and she was instructed to use her hearing aids consistently throughout the day with the use of a tinnitus sound generator.

In November 2013, the Board remanded this matter for a medical opinion (by the May 2012 VA examiner) to resolve the discrepancy between the finding on that examination (of no current hearing loss) and on June 2009 and October 2012 treatment regarding the existence of a hearing disability by VA standards.

In a January 2014 addendum opinion, the May 2012 VA audiological examiner stated, "Veteran DOES NOT have hearing loss as defined in 38 C.F.R. § 3.385."

The AOJ returned the record to the May 2012 VA examiner for further explanation.  In a June 2014 addendum, the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by an injury, event, or illness in-service.  Based on a review of the record, the examiner noted that the veteran's hearing was found to be within normal limits on May 11, 2012, 30 years after separation from active duty service.  The examiner opined that, although the definitive studies to address whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of exposure to that noise, have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The examiner cited to the Institute of Medicine's September 2005 study, Noise and Military Service: Implications for Hearing Loss and Tinnitus.  The examiner opined that, therefore, the Veteran's current hearing loss is less likely than not caused by or a result of an event and/or MOS (occupation) in military service.

In September 2014, the Board again remanded this matter, finding that the VA examiner did not specifically note that the VA treatment records noting findings of bilateral sensorineural hearing loss were reviewed, and the examiner did not identify other possible etiologies for any hearing loss disability diagnosed.  

In a December 2014 opinion, the May 2012 VA examiner opined that "based on testing completed for C&P purposes" in May 2012, the Veteran does not have a hearing loss disability (as defined in 38 C.F.R. § 3.385).  The examiner reviewed previous hearing testing conducted in June 2009 and October 2012, and noted that the testing on those occasions shows a slight to mild flat hearing loss.  The examiner stated, "As that testing was not completed in our facility, I am uncertain as to what might have caused the results, however it is consistent with collapsed canals or exaggerated responses to pure tones."  Based on the results obtained on May 2012 VA examination, paying specific attention to speech recognition and puretone reliability and results from immittance testing, the examiner was confident the results are reliable and show the true nature of the Veteran's hearing acuity at that time.

The threshold matter that must be addressed here (as with any claim seeking service connection) is whether or not the Veteran actually has the disability for which service connection is sought, i.e., a hearing loss disability of either (or both) ear(s).  In the absence of proof of a present hearing loss disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As hearing loss disability is defined by regulation (38 C.F.R. § 3.385), to satisfy this threshold requirement the Veteran must show that during the pendency of this claim/appeal she was found (by audiometry in accordance with 38 C.F.R. § 4.85) to have a hearing loss that satisfies the definition in that regulation.

No audiometry of record shows that during the pendency of the instant claim the Veteran has had a hearing loss disability of either ear, i.e., an auditory threshold of 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of; or auditory thresholds for at least three of those frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  The Board notes the findings on June 2009 and October 2012 VA treatment; however, complete audiometry (reporting the specific puretone thresholds for each of the frequencies required by § 3.385) was not reported on either occasion (there was a summation on the latter occasion), and speech discrimination (notably including scores of 88 in each ear on the latter occasion) was not reported to have been conducted under controlled circumstances, using the Maryland CNC Test.  Significantly, the findings were not certified for rating purposes.  

Although the Veteran is competent to describe her perception of increased difficulty hearing, she cannot establish by her own opinion that she has a hearing loss disability, as under 38 C.F.R. § 3.385 that must be shown by testing conducted by a state-licensed audiologist and utilizing specialized testing.  The Veteran was afforded a VA examination to determine whether she has a hearing loss sufficient to meet the criteria in § 3.385, and the May 2012 VA audiology did not find that she does.  Therefore, the preponderance of the evidence is against a finding that she has a hearing loss disability.  

Notably, as a hearing loss disability is not shown to have been manifested in service or in the first postservice year, service connection for such a disability on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or during the pendency of this claim has had) a hearing loss disability of either ear.  Accordingly, service connection for bilateral hearing loss is not warranted.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


